

THIRD AMENDMENT OF THE
 
CENTURY ALUMINUM COMPANY
 
SUPPLEMENTAL RETIREMENT INCOME BENEFIT PLAN
 


 
WHEREAS, Century Aluminum Company (the “Company”) adopted the Century Aluminum
Company Supplemental Retirement Income Benefit Plan effective as of January 1,
2001 (as amended by the First Amendment of the Century Aluminum Company
Supplemental Retirement Income Benefit Plan dated effective January 1, 2004, and
the Second Amendment of the Century Aluminum Company Supplemental Retirement
Income Benefit Plan dated effective June 28, 2005, the “SERB”); and
 
WHEREAS, the Company wishes to amend the SERB to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
applicable to nonqualified deferred compensation arrangements, and to update the
claims procedures applicable under ERISA; and
 
WHEREAS, the Company may so amend the SERB with the approval of the Compensation
Committee under Section 13 thereof;
 
NOW, THEREFORE, effective as of January 1, 2005, or such later dates as
specified herein, the SERB is amended as follows:
 
1.  Section 7 is amended to add the following at the end thereof:
 
“Effective for UPB benefits that have not been made or commenced before January
1, 2009, a Participant’s UPB shall commence as of the first day of the next
calendar month following the later of (a) the Participant’s termination of
employment, or (b) the Participant’s attainment of age 62, without regard to the
date that benefits commence under the Pension.  For purposes of calculating the
amount of the Participant’s UPB, the annual amount payable to the Participant
under the Pension Plan shall be assumed to be the annual benefit payable at age
62 or, if later, termination of employment, in the same form as the UPB is
payable, without regard to the actual time or form of payment of benefits under
the Pension Plan.  If the Participant is married when the UPB commences, then
the UPB shall be paid to the Participant in the form of a 50% joint and survivor
annuity with the Participant’s spouse as the joint annuitant.  If the
Participant is unmarried when the UPB commences, then the UPB shall be paid to
the Participant in the form of a single life annuity.  If the Participant is
married and dies prior to the date that his or her UPB benefit commences, then
the UPB shall be paid to the Participant's spouse as of the first day of the
next calendar month following the Participant's death, or if later, the date the
Participant would have attained age 62. The UPB benefit payable to the
Participant's spouse upon death prior to commencement shall be an amount equal
to 50% of the benefit that would have been payable to the Participant in the
form of a 50% joint and survivor annuity at age 62, or date of death, if
later.  Before any annuity payment has been made, a Participant may elect to
change the form of payment of his or her benefit to a single life annuity, a
10-year certain and life annuity, or 75% joint and survivor annuity with the
Participant’s spouse as the joint annuitant, provided that the annuities are
actuarially equivalent applying reasonable actuarial assumptions, and that the
change complies with the requirements of Section 409A of the Code and such
procedures as the Compensation Committee may promulgate from time to time.  The
payment of the UPB shall be subject to applicable tax withholding.”
 
2.  Section 8 is amended to add the following at the end thereof:
 
“Effective for Vested ERB benefits that have not been made or commenced before
January 1, 2009, a Participant’s Vested ERB shall commence as of the first day
of the next calendar month following the later of (a) the Participant’s
termination of employment, or (b) the Participant’s attainment of age 62,
without regard to the date that benefits commence under the Pension Plan.  For
purposes of calculating the amount of the Participant’s Vested ERB, the
reduction applied under Section 5(b)(ii) shall be calculated assuming the
Pension Plan benefit and UPB are payable in the same form as the ERB is payable
(that is, a 50% joint and survivor annuity if the Participant is married and a
single life annuity if the Participant is not married), and at age 62 or, if
later, upon termination of employment, without regard to the actual time or form
of payment of benefits under the Pension Plan or the UPB.”
 
3.  A new Section 8A is added to the SERB, immediately following Section 8,
which provides as follows:
 
“8A.  Section 409A.   The provisions of this Section 8A apply to all benefits
payable to a Participant under the Plan, except for an amount equal to the
present value of the amount to which the Participant would have been entitled
under the Plan if the Participant had voluntarily terminated services without
cause on December 31, 2004, and received a payment of the benefits available
from the Plan on the earliest possible date allowed under the Plan to receive a
payment of benefits following the termination of services, and received the
benefits in the form with the maximum value.
 
The Plan is intended to comply, in form and operation, with Section 409A of the
Code, and its provisions shall be interpreted in a manner that is consistent
therewith.  Notwithstanding any other provision of the Plan to the contrary:
 
(a)  Payments otherwise required to be made or commence upon the termination of
employment of a Participant who is a “specified employee” (within the meaning of
Section 409A of the Code and applicable regulations thereunder, as determined by
the Compensation Committee) at the time of such termination shall be delayed
until the earlier of (i) the first business day which is at least six months and
one day following the date of such termination of employment, or (ii) the death
of the Participant (the “Delayed Payment Date”), with any such payments that are
required to be delayed being accumulated and paid in a lump sum on the Delayed
Payment Date and subsequent payments, if any, being made in accordance with the
dates and terms set forth herein; provided that the Compensation Committee
determines that such delayed payment is required in order to avoid a violation
of Section 409A of the Code; [and provided, further, that any such delayed
payments shall bear interest at an annual rate, compounded monthly, equal to the
prime rate as set forth in the Eastern edition of the Wall Street Journal on the
date of termination, from the date of termination to the date of payment];
 
(b)  References in the Plan to “termination of employment” shall mean a
“separation from service” which qualifies as a permitted payment event for
purposes of Section 409A of the Code; and
 
(c)  No distributions will be made under the Plan earlier or later than
permitted under the requirements of Code Section 409A.”
 
4.  Section 10(b) is revised to provide as follows:
 
“The assets of the Trust shall be used exclusively for the uses and purposes of
the Plan and, in the event of the Company’s insolvency, the general creditors of
the Company.  Notwithstanding anything herein or any agreement with a
Participant to the contrary, the Company shall not provide for, and no provision
of the Plan shall be construed to provide for, (i) the restriction of assets to
the provision of benefits under the Plan in connection with a change in the
Company’s financial health, or in connection with any restricted period with
respect to the Pension Plan or other defined benefit plan sponsored by the
Company, or (ii) the location or transfer of Trust assets outside the United
States, in a manner that would result in the inclusion of amounts in the gross
income of the Participants pursuant to Section 409A(b) of the Code.”
 
5.           Section 11(b) is revised to provide as follows:
 
“(b)           Unless otherwise determined by the Compensation Committee, the
Retirement Committee of the Company (the “Retirement Committee”) shall exercise
the administrative powers and discretions of the Company provided under Section
11(a).  All actions, interpretations and decisions of the Retirement Committee
shall be conclusive and binding on all persons, and shall be given the maximum
possible deference allowed by law.”
 
6.           Section 12 is replaced in its entirety with the following:
 
“12.  Claims and Review Procedure.
 
An applicant may elect an authorized representative to act on his or her behalf
in pursuing a benefit claim or appeal.
 
(a)           Applications for Benefits.  Any application for benefits under the
Plan shall be submitted to the Retirement Committee, at the principal office of
the Company.  Such application shall be in writing and shall be signed by the
applicant (or his or her authorized representative).
 
(b)           Denial of Applications.  In the event that any application for
benefits is denied in whole or in part, the Retirement Committee shall provide
the applicant with written or electronic notification of the adverse benefit
determination.  Any electronic notification will comply with the standards
imposed by the regulations of the U.S. Department of Labor.  The notification
shall set forth, in a manner calculated to be understood by the applicant,
specific reasons for the denial, specific references to the Plan provisions on
which the denial was based, a description of any information or material
necessary to perfect the application, an explanation of why such material is
necessary, and an explanation of the Plan’s review procedure and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under section 502(a) of ERISA following a denial on review
of the claim as described in Section 12(c) below.  Such notification shall be
given to the applicant within 90 days after the Retirement Committee receives
the application, unless special circumstances require an extension of time for
processing the application.  In no event shall such an extension exceed a period
of 90 days from the end of the initial 90-day period.  If such an extension is
required, written notice thereof shall be furnished to the applicant before the
end of the initial 90-day period.  Such notice shall indicate the special
circumstances requiring an extension of time and the date by which the
Retirement Committee expects to render a decision.
 
(c)           Requests for Review.  Any person (or such person’s duly authorized
representative) whose application for benefits is denied in whole or in
part  may appeal the denial by submitting to the Retirement Committee a request
for a review of such application within 60 days after receiving written notice
of the denial.  The request for review shall be in writing and shall be
addressed to the Retirement Committee’s principal office.  The request for
review shall set forth all of the grounds on which it is based, all facts in
support of the request, and any other matters which the applicant feels are
pertinent.  The applicant (or his or her authorized representative) shall have
the opportunity to submit (or the Retirement Committee may require the applicant
to submit) written comments, documents, records, and other information relating
to his or her claim.  The applicant (or his or her authorized representative)
shall be provided, upon request and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant to his or her
claim.  The review shall take into account all comments, documents, records and
other information submitted by the applicant (or his or her representative)
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.
 
(d)           Decisions on Review.  The Retirement Committee shall act upon each
request for review within 60 days after receipt thereof, unless special
circumstances require an extension of time for processing, but in no event shall
the decision on review be rendered more than 120 days after the Retirement
Committee receives the request for review.  If such an extension is required,
written notice thereof shall be furnished to the applicant before the end of the
initial 60-day period.  The notice of extension will describe the special
circumstances necessitating the additional time and the date by which the
Retirement Committee expects to render its decision on the review.  The
Retirement Committee shall provide the applicant with written or electronic
notification of its decision.  Any electronic notification will comply with the
standards imposed by the regulations of the U.S. Department of Labor.  In the
event that the Retirement Committee confirms the denial of the application for
benefits in whole or in part, such notification shall set forth, in a manner
calculated to be understood by the applicant, the specific reasons for such
denial, specific references to the Plan provisions on which the decision is
based, a statement that the applicant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to his or her claim, and a statement of the
applicant’s right to bring a civil action under section 502(a) of ERISA.  To the
extent that the Retirement Committee overrules the denial of the application for
benefits, such benefits shall be paid to the applicant.
 
(e)           Rules and Procedures.  The Retirement Committee shall adopt such
rules and procedures, consistent with ERISA and the Plan, as it deems necessary
or appropriate in carrying out its responsibilities under this Section 12.  The
Retirement Committee may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.
 
(f)           Exhaustion of Administrative Remedies.  No legal or equitable
action for benefits under the Plan shall be brought unless and until the
claimant (i) has submitted a written application for benefits in accordance with
Section 12(a), (ii) has been notified that the application is denied, (iii) has
filed a written request for a review of the application in accordance with
Section 12(c) and (iv) has been notified that the Retirement Committee has
affirmed the denial of the applica­tion.  Notwithstanding the foregoing, if the
Retirement Committee does not respond to a Participant’s claim or appeal within
the relevant time limits prescribed in this Section 12, the Participant may
bring legal action for benefits under the Plan pursuant to Section 502(a) of
ERISA.”
 
7.  Section 13 is amended by adding the following new subsection (c) at the end
thereof:
 
“(c)  The distribution of benefits upon termination of the Plan shall comply
with Section 409A of the Code.”
 
TO RECORD THE ADOPTION OF THIS THIRD AMENDMENT OF THE SERB WITH THE APPROVAL OF
THE COMPENSATION COMMITTEE, Century Aluminum Company has caused this document to
be executed on its behalf by its duly authorized officer.
 
 

 Dated:  12/1/2008          CENTURY ALUMINUM COMPANY    
 
By: 
 
/s/ Robert R. Nielsen                        
   
 
Title:
 
Executive Vice President, General Counsel and Secretary    

 